DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-23 in the reply filed on 8/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
	Claim 1 is objected to because of the following informalities:  “…the flight vehicle is capable of landing vertically on the landing platform and connected with the ground vehicle by interlocking, and the flight vehicle is capable of taking off vertically from the landing platform.” Examiner suggests changing ‘connected’ to ‘connecting’.  
Claims 1, 13, and 21 are objected to because of the following informalities:  In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP §608.01(m).  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “flying car” in claims 1-12 and 21-23 is used to mean “a ground vehicle coupled to an flight vehicle, wherein the ground vehicle has a landing platform supporting take-off and landing of the flight vehicle” while the accepted meaning is “a car that can fly.” The term is indefinite because an actual flying car is not claimed, only a ground vehicle and a separate flying vehicle that are merely interlockable. The ground vehicle itself is not disclosed as being capable of flight, and the specification only mentions “the realization of a flying car” in the last page of the disclosure. Claims 13-18 do not cure the deficiency. Correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6, 10, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talmage, Jr. (US 7,946,530 B1), hereinafter Talmage. 
	Regarding claim 1, Talmage discloses a modular flying car (Modular Adaptive Configured Helicopter, i.e. MACH, Fig. 1) comprising: 
	a ground vehicle (3: modular cabin, Fig. 1) and 
	a flight vehicle (2: parent vehicle, Fig. 1), 
	wherein the ground vehicle includes
		 a chassis (col.2 ln. 36…modular cabins would contain the necessary power, fuel, suspension, controls, systems and structure to function as a watercraft, land vehicle or an amphibious vehicle), 
		a first cabin (Examiner notes, modular cabin door 10 provides egress to the cabin, Fig. 1), and 
		a landing platform (see annotated Fig. 2), the landing platform is configured for landing the flight vehicle (Examiner notes Figure 1 illustrates the landing platform is capable of landing the flight vehicle thereon), 
	the flight vehicle includes 
		a second cabin (4: cockpit, Figs. 1 and 2) and 
		a flight driving device (8: main rotor, Fig. 1 and 2), 
	the flight vehicle is capable of landing vertically on the landing platform (Fig. 2) and connected with the ground vehicle by interlocking (col. 4, ln. 9: The MACH can connect or mate with various modular cabins by hovering down onto the modular cabin 3, rolling above the modular cabin or sliding the modular cabin under the parent vehicle 2. Cone shaped matting devices illustrated in FIG. 10 correctly position the parent vehicle and modular cabin to engage attachment/release device 13.), and 
	the flight vehicle is capable of taking off vertically from the landing platform (Examiner notes the device in Figure 3 is capable of vertical take-off and landing.)

	Regarding claim 2, Talmage discloses the modular flying car of claim 1, wherein a first locking device is formed on the landing platform (31: Male Mating Device (MMD), Figs. 2 and 10), a second locking device is formed on a bottom portion of the flight vehicle (32: Female Mating Device (FMD), Figs. 2 and 10), when the flight vehicle lands on the landing platform, the first locking device and the second locking device are connected by interlocking with each other (col. 4, ln. 12: Cone shaped matting devices illustrated in FIG. 10 correctly position the parent vehicle and modular cabin to engage attachment/release device 13).

	Regarding claim 6, Talmage discloses the modular flying car of claim 1, wherein the first cabin is provided at a front end of the chassis (10, Fig. 2), the landing platform is provided at a rear end of the chassis (see annotated Fig. 2).

	Regarding claim 10, Talmage discloses the modular flying car of claim 1, wherein the first cabin is formed on the chassis (Figs. 1 and 2), and a top of the first cabin functions as the landing platform (annotated Fig. 2).


    PNG
    media_image1.png
    545
    606
    media_image1.png
    Greyscale
	

	Regarding claim 12, Talmage discloses the modular flying car of claim 1, wherein a first socket is formed on the landing platform (17: electrical connection, Fig. 2), a second socket is formed on the flight vehicle (not shown, see col. 4, line 15: Electrical connector 17 is plugged into the parent vehicle, which connects the electrical systems of the parent and the modular cabin. These electrical systems may include power, communications, data, avionics, weapons systems, controls, etc.), when the flight vehicle lands on the landing platform, the first socket and the second socket are connected by plug-in, the flight vehicle and the ground vehicle are electrically connected with each other, the ground vehicle is able to charge the flight vehicle (col. 5, ln. 1: FIG. 4 illustrates a MACH configured with the cockpit 4 as part of the modular cabin 3 and not part of the parent vehicle 2. Those skilled in the art can provide the necessary connections between the cockpit and parent vehicle for all aircraft controls and systems. Built into these mechanical and electrical connections between the modular cabin and parent vehicle are the means to quickly separate these lines in an emergency to release modular cabin 3).

	Regarding claim 13, Talmage discloses a ground vehicle (3, Fig. 1) comprising a chassis (col.2 ln. 36…modular cabins would contain the necessary power, fuel, suspension, controls, systems and structure to function as a watercraft, land vehicle or an amphibious vehicle), 
	a cabin (Examiner notes, modular cabin door 10 provides egress to a cabin, Fig. 1), and a landing platform (see annotated Fig. 2), wherein the landing platform is configured for landing a flight vehicle (Figs. 1 and 2).

	Regarding claim 18, Talmage discloses the ground vehicle of claim 13, wherein the cabin is formed on the chassis, and a top of the cabin functions as the landing platform (see annotated Fig. 2).

	Regarding claim 19, Talmage discloses a flight vehicle (2, Fig. 2) comprising a cabin (4, Fig. 2) and a flight driving device (8, Fig. 2), wherein the flight vehicle is capable of landing vertically on a landing platform (annotated Fig. 2) formed on a ground vehicle (3, Fig. 2) and connected with the ground vehicle (see Fig. 1), and the flight vehicle is capable of taking off vertically from the landing platform (Examiner notes that vehicle 2 is capable of the limitation).

	Regarding claim 20, Talmage discloses the flight vehicle of claim 19, wherein a bottom portion of the flight vehicle is formed with a second locking device (32, Fig. 2), the second locking device is configured for interlocking (Fig. 10) with a first locking (31, Fig. 2) device formed on the landing platform (Fig. 2) when the flight vehicle lands on the landing platform (Fig. 1).

Claims 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friemel et al. (US 2018/0001812 A1), hereinafter Friemel.
	Regarding claim 13, Friemel discloses a ground vehicle (Fig. 5) comprising 
	a chassis (14: frame, Fig. 1), 
	a cabin (cabin of 63: tractor, Fig. 5) and 
	a landing platform (40: landing pad, Fig. 2), wherein the landing platform is configured for landing a flight vehicle (60: rotorcraft, Fig. 2).

	Regarding claim 15, Friemel discloses the ground vehicle of claim 13, wherein the cabin is provided at a front end of the chassis (Fig. 5), the landing platform is provided at a rear end of the chassis (Fig. 2).

	Regarding claim 16, Friemel discloses the ground vehicle of claim 15, wherein a height of the landing platform is capable of being regulated up and down relative to the chassis (§[0015]: Scissor lift 38 is in mechanical communication with pad 40 and acts to raise and lower pad 40 in substantial proximity to back rail 30), (Figs. 1 and 2).

	Regarding claim 17, Friemel discloses the ground vehicle of claim 16, wherein the landing platform is supported on the chassis by a supporting frame (34: front rail, Fig. 2), the supporting frame is connected with the chassis through a driving device (38: scissor lift, Fig. 2), when the driving device extends out or retracts back, the supporting frame is driven to bring the landing platform to move up or down relative to the chassis (§[0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Talmage and in further view of Duncan.
	Regarding claims 3-5, Talmage discloses the modular flying car of claim 2, but does not appear to specifically disclose: (claim 3) wherein the first locking device includes claws, the second locking device includes grooves, the claws are insertable into the grooves; (claim 4) wherein the first locking device includes a first sucker and a hook, the second locking device includes a second sucker and an engaging portion, the first sucker and the second sucker are adsorbed with each other, the engaging portion is engaged with the hook; or (claim 5) wherein the first locking device includes a first sucker, an inserting groove and a locking portion formed in the inserting groove, the second locking device includes a second sucker, an inserting pole and a locking groove formed in the inserting pole, the first sucker and the second sucker are adsorbed with each other, the inserting pole is inserted into the inserting groove, the locking portion is locked in the locking groove.
	However, Duncan teaches mechanisms for holding aircraft in place (col. 3, ln. 59: Landing area 24 can be provided at any suitable location on vehicle 12, including a rear (trunk) area,) a roof/top area, etc., and can include any suitable mechanisms for holding aircraft 14 in place, such as mechanical couplings (e.g., vehicle coupling port 26), magnetic couplings (e.g., a magnetizable portion of landing area 24, etc.), or any other suitable mechanism (e.g., straps, hooks, mechanical couplings, etc.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular flying car of Talmage with the wide variety of locking devices as taught by Duncan, since the equivalence of the interlocking devices recited in claims 3-5 and the interlocking devices taught by Duncan for their use in the interlocking art and the selection of any known equivalents to the interlocking devices recited in claims 3-5 would be within the level of ordinary skill in the art. The purpose would be to ensure a range of possible locking devices available suitable for different desired structural configurations.
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Talmage as applied to claim 6 above, and further in view of Friemel.
	Regarding claim 7, Talmage discloses the modular flying car of claim 6, but does not appear to specifically disclose wherein a height of the landing platform is capable of being regulated up and down relative to the chassis.
	Friemel teaches a landing platform (40, Fig. 2) that is capable of being regulated up and down relative to the chassis (§[0015]: Scissor lift 38 is in mechanical communication with pad 40 and acts to raise and lower pad 40 in substantial proximity to back rail 30), (Figs. 1 and 2).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the landing platform disclosed by Talmage with the capability to move up and down as taught by Friemel, so that both the landing pad and the flight vehicle are actively involved in landing. The benefit being the ability to create extra space for landing and incorporating various shaped flight vehicles into the modular system.

	Regarding claim 8, modified Talmage discloses the modular flying car of claim 7, wherein the landing platform is supported on the chassis by a supporting frame (34: front rail, Fig. 2), the supporting frame is connected with the chassis through a driving device (38: scissor lift, Fig. 2), when the driving device extends out or retracts back, the supporting frame is driven to bring the landing platform to move up or down relative to the chassis (§[0015]).

	Regarding claim 9, modified Talmage discloses the modular flying car of claim 6, wherein the first cabin is provided with a first cabin door confronting the second cabin, the second cabin is provided with a second cabin door confronting the first cabin. (col. 4, ln. 43: Modular cabin door 10 provides egress to the cabin. Corresponding doors in the parent vehicle and modular cabin can provide egress between the two MACH components), (Fig. 1).
	Modified Talmage does not appear to specifically disclose wherein when the flight vehicle lands on the landing platform, the nose of the flight vehicle faces towards the rear end of the ground vehicle. 
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the nose of the flight vehicle face toward the rear end of the ground vehicle when the flight vehicle lands on the landing platform, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 11, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Talmage as applied to claim 1 above, and further in view of Kentley et al. (US 2017/0123421 A1), herein after Kentley. 
Modified Talmage discloses the modular flying car of claim 1, but does not appear to specifically disclose wherein the ground vehicle is provided with a lidar device. 
However Kentley teaches a ground vehicle (330, Fig. 3A) provided with a lidar device (346, Fig. 3A) configured for detecting potential risks around the landing area and for performing alignment between a flight vehicle and a landing platform when a flight vehicle is landing on a landing platform. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ground vehicle disclosed by Talmage with the lidar device as taught by Kentley, in order to assist in detection of objects and navigation of the ground vehicle. 

Regarding claim 14, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Friemel as applied to claim 13 above, and further in view of Talmage. 
Friemel discloses the ground vehicle of claim 13, but does not appear to specifically disclose wherein a first locking device is formed on the landing platform, the first locking device is configured for interlocking with a second locking device formed on the flight vehicle when the flight vehicle lands on the landing platform.
	Talmage teaches a first locking device is formed on the landing platform (31: Male Mating Device (MMD), Figs. 2 and 10), the first locking device is configured for interlocking with a second locking device formed on the flight vehicle (32: Female Mating Device (FMD), Figs. 2 and 10), when the flight vehicle lands on the landing platform. (col. 4, ln. 12: Cone shaped matting devices illustrated in FIG. 10 correctly position the parent vehicle and modular cabin to engage attachment/release device 13).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the landing platform and the flight vehicle disclosed by Friemel with the first and second locking devices as taught by Talmage, in order to provide interlocking when the flight vehicle lands on the landing platform. The benefit being a connection between the landing platform and the flight vehicle via the devices.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Talmage and in further view of Duncan et al. (US 9,969,490 B2), hereinafter Duncan.
	Regarding claim 21, Talmage discloses a flying car system (Modular Adaptive Configured Helicopter, i.e. MACH, Fig. 1) comprising a ground vehicle (3: modular cabin, Fig. 1), a flight vehicle (2: parent vehicle, Fig. 1) 
	wherein the ground vehicle includes a chassis (col. 2, ln. 36…modular cabins would contain the necessary power, fuel, suspension, controls, systems and structure to function as a watercraft, land vehicle or an amphibious vehicle), a first cabin (Examiner notes, modular cabin door 10 provides egress to the cabin, Fig. 1), a landing platform (see annotated Fig. 2), 
	the landing platform is configured for landing the flight vehicle (Examiner notes Figure 1 illustrates the landing platform is capable of landing the flight vehicle thereon), 	the flight vehicle includes a second cabin (4: cockpit, Figs. 1 and 2), a flight driving device (44: rotors, Fig. 5), 
	the flight vehicle is capable of landing vertically on the landing platform (Fig. 2) and connected with the ground vehicle by interlocking (col. 4, ln. 9: The MACH can connect or mate with various modular cabins by hovering down onto the modular cabin 3, rolling above the modular cabin or sliding the modular cabin under the parent vehicle 2. Cone shaped matting devices illustrated in FIG. 10 correctly position the parent vehicle and modular cabin to engage attachment/release device 13.), and the flight vehicle is capable of taking off vertically from the landing platform (Examiner notes the device in Figure 3 is capable of vertical take-off and landing).
	
	But, Talmage does not appear to specifically disclose wherein the flying car system comprises a server,
	wherein the ground vehicle includes a driving controller, and a first communication module, the first communication module is connected with the driving controller,
	wherein the flight vehicle includes a flight controller and a second communication module, the second communication module is connected with the flight controller, and the server includes a third communication module,
	or wherein the ground vehicle and the server are communicated with each other wirelessly via the first communication module and the third communication module, and the flight vehicle and the server are communicated with each other wirelessly via the second communication module and the third communication module.

	However, Duncan teaches a flying car system, wherein the flying car system comprises a server (68: transceiver, Fig. 6), 
	wherein a ground vehicle includes a driving controller (76, Fig. 6),(col. 3, ln. 44: vehicle 12 can be configured for manual driving (e.g., via a driver seated within interior 20), remote driving (e.g., via remote system 16, etc.), and/or robotic driving (e.g., via a robotic or vehicle control system on board or remote from vehicle 12), and a first communication module (16: remote, Fig. 6), the first communication module is connected with the driving controller (Fig. 6), 
	wherein a flight vehicle includes a flight controller (83: aircraft control system, Fig. 6) and a second communication module (92: Wireless Access Point, Fig. 6), the second communication module is connected with the flight controller (Fig. 6), and the server includes a third communication module (90: satellite, Fig. 6), 
	and wherein the ground vehicle and the server are communicated with each other wirelessly via the first communication module and the third communication module (172, Fig 12), and the flight vehicle and the server are communicated with each other wirelessly via the second communication module and the third communication module (170, Fig. 12).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flying car system including the ground vehicle and the flight vehicle disclosed by Talmage with the server, driving controller, first communications module, flight controller, second communications module, and third communications module, as taught by Duncan; so that, the first communication module is connected with the driving controller, the second communication module is connected with the flight controller, the server includes the third communication module, the ground vehicle and the server are communicated with each other wirelessly via the first communication module and the third communication module, and the flight vehicle and the server are communicated with each other wirelessly via the second communication module and the third communication module. The benefit being multiple paths of communications between the ground vehicle and the flight vehicle.

	Regarding claim 22, modified Talmage discloses the flying car system of claim 21, but does not appear to specifically disclose wherein the ground vehicle further includes a first positioning module, the first positioning module is connected with the driving controller, the first positioning module is configured for acquiring the position information of the ground vehicle, and the position information of the ground vehicle is sent to the server through the first communication module. 
	However Duncan teaches a ground vehicle that includes a first positioning module (78, Fig. 6), the first positioning module is connected with the driving controller (Fig. 6), the first positioning module is configured for acquiring the position information of the ground vehicle, and the position information of the ground vehicle is sent to the server through the first communication module. (col. 8, ln. 46: Location determining system 78 may use any of a variety of means to determine the location of vehicle 12 and/or aircraft 14, including a global positioning system (GPS), using the location of nearby wireless access points, etc. Location determining system 78 may communicate location information from vehicle 12 or aircraft 14 to the other; this information may include position, speed, velocity, orientation, angular velocity, acceleration, etc. Location determining system 78 may include positioning aids on either (or both) of vehicle 12 or aircraft 14 to aid the other in determining their relative position, velocity, or orientation. Such positioning aids can include reflectors, retroreflectors, transmitters, beacons, or transponders operating at radiofrequency or optical wavelengths. For example, aircraft 14 can direct a radiofrequency beam or laser beam at vehicle 12, receiving a retroreflected return from a cornercube on vehicle 12 (e.g., provided as part of the vehicle body). The return signal can be analyzed to provide range, direction, or Doppler-derived velocity information. In some embodiments, location determining system 78 may use a global positioning system on aircraft 14, in combination with relative position information of vehicle 12 with respect to aircraft 14 (e.g., obtained via the aforementioned positioning aids) in order to provide vehicle 12 with information regarding its position. This may be useful, for example, in urban environments where vehicle 12 is not able to obtain a high quality GPS signal, but where aircraft 14 (by virtue of its altitude or location) can.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ground vehicle disclosed by Talmage with the a first positioning module, as taught by Duncan, so that the first positioning module is connected with the driving controller, the first positioning module is configured for acquiring the position information of the ground vehicle, and the position information of the ground vehicle is sent to the server through the first communication module. The benefit being gathering and communicating position information from the ground vehicle.

	Regarding claim 23, modified Talmage discloses the flying car system of claim 21, but does not appear to specifically disclose wherein the flight vehicle further includes a second positioning module, the second positioning module is connected with the flight controller, the second positioning module is configured for acquiring the position information of the flight vehicle, and the position information of the flight vehicle is sent to the server through the second communication module. 
	However Duncan teaches a flight vehicle that includes a second positioning module (82, Fig. 6) the second positioning module is connected with the flight controller (Fig. 6), the second positioning module is configured for acquiring the position information of the flight vehicle (168, Fig. 11), and the position information of the flight vehicle is sent to the server through the second communication module (170, Fig. 12).	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flight vehicle disclosed by Talmage with the second positioning module as taught by Duncan, so that the second positioning module is connected with the flight controller, the second positioning module is configured for acquiring the position information of the flight vehicle, and the position information of the flight vehicle is sent to the server through the second communication module. The benefit being gathering position information for the flight vehicle and communicating that information.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tillman (US 2014/0257595 A1) teaches an analysis of a relationship between a field vehicle and image collection form an aerial vehicle. Buchmueller et al. (US 9,809,305 B2) teaches Landing UAV’s on transportation vehicles for transport.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647